NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 22, 2010
                                    Decided July 23, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             RICHARD A. POSNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09‐3332

UNITED STATES OF AMERICA,                        Appeal from the United States District
           Plaintiff‐Appellee,                   Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 08 CR 1055‐1
JOSEPH BURTON,
     Defendant‐Appellant.                        John W. Darrah,
                                                 Judge.




                                          O R D E R

        Joseph Burton was found guilty by a jury of possessing a gun after a felony
conviction, 18 U.S.C. § 922(g)(1), and was sentenced as an Armed Career Criminal to 235
months’ imprisonment, id. § 924(e)(1).  He filed a notice of appeal, but his newly appointed
lawyers have concluded that the case is frivolous and seek to withdraw.  See Anders v.
California, 386 U.S. 738 (1967).  Burton has responded to counsel’s motion, see CIR. R. 51(b),
by asking for leave to proceed pro se and identifying the issues he proposes to raise.  We
No. 09‐3332                                                                               Page 2

confine our review to the potential issues discussed in counselʹs facially adequate brief, see
United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002), and in Burton’s response. 

       Burton was visiting a friend, Johnny Martinez, when the two started arguing while
standing outside Martinez’s apartment late at night.  Burton left but returned moments later
brandishing an Argentine‐made handgun.  A neighbor, John Figueroa, saw Burton with the
gun and called 911.  The police were dispatched and arrested Burton, a felon. 

       Before trial the district judge conducted a conference in chambers with no court
reporter present.  The judge principally addressed motions in limine and elected to
withhold ruling on any disputed motion until trial.  (We know what happened in chambers
because appellate counsel filed a statement under Rule 10(c) of the Federal Rules of
Appellate Procedure.)

       At trial Figueroa testified that he was with his wife and two children in the their
apartment when Burton and Martinez began arguing.  Figueroa noted, after the district
court had overruled Burton’s relevance objections, that his children were under age two and
that Martinez regularly drank alcohol on his stoop.  During Figueroa’s testimony the district
court allowed the government to play the 911 tape; the court reasoned that the tape was
admissible over Burton’s hearsay objection as both a present sense impression and excited
utterance.  See FED. R. EVID. 803(1), (2).  The court also allowed the defense to ask Figueroa if
he had been smoking marijuana at the time of the incident.  But the court stopped Burton
from probing whether Figueroa had lied to prosecutors about his continuing use of
marijuana since, according to government counsel, he never denied current use.

        The government also called Dan Sammon and Carlos Meneses, the police officers
who responded to the 911 call.  Both testified that Burton fled when they approached, and
while giving chase they saw him retrieve a gun from his shorts.  Burton was followed to the
attic of an apartment building where he was arrested.  Sammon testified that he heard a
thump‐like sound in that building just before seeing another officer find Burton’s gun on a
stair landing.  Meneses said that no one else ran from them that night.  Burton’s relevance
objection to this comment was overruled.  The district court also precluded Burton from
impeaching Sammon with a police report written by a different officer.

        After the parties rested, Burton asked the district court to instruct on mere presence 
as a defensive theory.  The parties had stipulated that Figueroa told a government agent
that after he called 911 he saw an unknown man ride up on a bicycle, talk to Burton for a
few minutes, and then leave.  Defense counsel asserted that the cyclist might have been the
person brandishing the gun.  The court refused to give the instruction on the ground that
No. 09‐3332                                                                                Page 3

there was no evidence supporting Burton’s theory that someone other than him brandished
the weapon.

        In their Anders submission, counsel first examine whether Burton could argue that
the district court erred in not creating a contemporaneous record of the chambers
conference.  Counsel assume that it was error to conduct the hearing without a court
reporter present, but the Court Reporter Act, 28 U.S.C. § 753, requires that criminal
proceedings be recorded only when conducted in open court.  See United States v. Hein, 769
F.2d 609, 611 (9th Cir. 1985); United States v. Murphy, 768 F.2d 1518, 1536 (7th Cir. 1985);
United States v. Jenkins, 442 F.2d 429, 438 (5th Cir. 1971).  Implementing regulations issued
by the Judicial Conference of the United States do not expand the reach of the statute, nor
does the district court’s management plan for court reporters.  See 6 Guide to Judiciary Policies
and Procedures (Court Reporting) (Feb. 2010); Official Court Reporters Management Plan
(N.D. Ill. 2009).  So the need for a court reporter is not apparent, but even if error occurred it
would not lead to reversal unless the lack of a verbatim record hampers our ability to fairly
evaluate the conduct and result of the chambers conference.  See United States v. Kelly, 535
F.3d 1229, 1240‐43 (10th Cir. 2008); United States v. Kimmons, 917 F.2d 1011, 1014 (7th Cir.
1990); United States v. Nolan, 910 F.2d 1553, 1560 (7th Cir. 1990).  Burton could not
demonstrate prejudice because nothing of consequence transpired in chambers except that
the district court sorted through the pending motions in limine, granted those which were
unopposed, and set aside the rest for ruling at trial with a court reporter present.  An
appellate claim would thus be frivolous.

        Counsel next examine whether Burton might challenge the district court’s
evidentiary rulings.  His lawyers have concluded that any appellate claim would be
frivolous and we agree.  Allowing the jury to hear the 911 call could not have been error
because the call was made as Burton brandished the gun, and observations made during a
911 call can qualify as both present sense impressions and excited utterances.  United States
v. Davis, 577 F.3d 660, 668‐70 (6th Cir. 2009); United States v. Shoup, 476 F.3d 38, 42‐43 (1st
Cir. 2007); United States v. Thomas, 453 F.3d 838, 844 (7th Cir. 2006).  Neither could the trial
judge have erred in stopping Burton from implying that Figueroa lied to prosecutors about
his marijuana use; the district court credited the prosecutors’ representation that Figueroa
never said he had stopped smoking marijuana, and defense counsel did not explain how
Burton could have a good‐faith basis to challenge as a lie a statement that was never made. 
See United States v. Adames, 56 F.3d 737, 745 (7th Cir. 1995).  Nor could Burton establish error
in the ruling that kept him from trying to impeach Sammon with a report written by
another police officer.  Defense counsel tried to use the report before getting an admission
that Sammon had adopted it, but a witness cannot be impeached with a statement from a
third party unless the witness has adopted that statement.  Adames, 56 F.3d at 744‐45; United
States v. Saget, 991 F.2d 702, 710 (11th Cir. 1993).  Finally, we see no potential basis to
No. 09‐3332                                                                                 Page 4

challenge the court’s rulings on Burton’s relevance objections.  A trial judge has broad
discretion in determining relevance, United States v. Wilburn, 581 F.3d 618, 624 (7th Cir.
2009), and even if the court erred, the error was harmless because none of the admitted
testimony bore on the facts supporting the conviction, i.e., that Figueroa, Sammon, and
Meneses all saw Burton in possession of the firearm, United States v. Christ, 513 F.3d 762,
774‐75 (7th Cir. 2008). 

        Counsel also analyze whether Burton could challenge the district court’s refusal to
instruct on mere presence.  Burton would have to show, among other things, that the
instruction was supported by evidence suggesting that he was standing idly by while
someone else engaged in the criminal activity.  United States v. Glover, 479 F.3d 511, 519 (7th
Cir. 2007); United States v. Robinson, 96 F.3d 246, 251‐52 (7th Cir. 1996).  Challenging the
court’s ruling would be frivolous because mere presence cannot reasonably be inferred from
evidence that a cyclist arrived at the scene after Figueroa already had seen Burton with the
gun.

        Next counsel consider whether Burton could argue that the government presented
insufficient evidence to convict him.  For a conviction under § 922(g)(1), the government
must prove that after incurring a felony conviction the defendant possessed a gun that had
traveled in or affected interstate commerce.  18 U.S.C. § 922(g)(1); United States v. Morris, 349
F.3d 1009, 1013 (7th Cir. 2003).  Here Burton stipulated to his prior felony, three witnesses
saw him with the gun, and an expert testified that the gun was manufactured in Argentina. 
The jury chose to believe these witnesses, and we would not second‐guess its assessments. 
United States v. Hampton, 585 F.3d 1033, 1042 (7th Cir. 2009). 

       Counsel also examine whether Burton could challenge his enhanced sentence under
the Armed Career Criminal Act.  18 U.S.C. § 924(e)(1).  Counsel conclude, and we agree,
that any argument about applying the enhancement would be frivolous because Burton has
more than three felonies for residential burglary, a violent felony under § 924(e)(2)(B)(ii). 
See Taylor v. United States, 495 U.S. 575, 578, 599 (1990); United States v. King, 62 F.3d 891, 896
(7th Cir. 1995).  Moreover, it would be frivolous to challenge the length of the sentence as
unreasonable; the term imposed is within the guideline range and thus presumptively
reasonable, Rita v. United States, 551 U.S. 338, 347 (2007), United States v. Liddell, 543 F.3d 877,
885 (7th Cir. 2008), and counsel suggest nothing to rebut that presumption.

       All of the points Burton discusses in his response to counsel’s submission address
the sufficiency of the evidence and the credibility of the witnesses.  As noted above,
however, there was sufficient evidence to support the jury’s verdict, and we would not
disrupt the jury’s credibility determinations.  United States v. Rollins, 544 F.3d 820, 835 (7th
No. 09‐3332                                                                             Page 5

Cir. 2008).  Burton has not identified a nonfrivolous issue to pursue on appeal, so there is no
purpose in allowing him to proceed pro se.

     Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.